

117 SRES 115 IS: Supporting the goals and ideals of Social Work Month and World Social Work Day on March 16, 2021.
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 115IN THE SENATE OF THE UNITED STATESMarch 16, 2021Ms. Stabenow (for herself and Ms. Sinema) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and PensionsRESOLUTIONSupporting the goals and ideals of Social Work Month and World Social Work Day on March 16, 2021.Whereas, for decades, social workers have dedicated their work to improving human well-being and enhancing the basic needs of all people, especially the most vulnerable;Whereas the theme for Social Work Month 2021, Social Workers Are Essential, embodies the heroic contributions social workers have made to the United States, including the work social workers have done to heal the United States during the COVID–19 pandemic, racial unrest, economic uncertainty, and political divisiveness;Whereas social workers have always been present to help in times of crisis, including by—(1)helping people overcome issues such as death and grief; and (2)helping people and communities recover from natural disasters, including fires, hurricanes, and earthquakes;Whereas social workers have helped the United States live up to its value of equality by successfully advocating for equal rights for all people, no matter their race, sexual identity, gender, gender expression, culture, or religion;Whereas the social work profession is one of the fastest growing professions in the United States, with nearly 800,000 people expected to be employed as social workers by 2028;Whereas social workers work in all parts of society to empower people to live to their fullest potential;Whereas school social workers have worked with families and schools throughout the COVID–19 pandemic to ensure students reach their full academic and personal potential;Whereas social workers play a crucial role in the United States health care system and have played a key role in the response of the United States to the COVID–19 pandemic, including by helping individuals, families, and communities cope with the epidemic;Whereas, for generations, social workers have advocated for positive changes that have made the United States a better place to live, including by—(1)urging policymakers to adopt the minimum wage; (2)improving workplace safety; and (3)enacting social safety net programs that help ameliorate hunger, homelessness, and poverty;Whereas social workers, one of the largest groups of mental health care providers in the United States, work daily to help people, whether in person or remotely, overcome substance use disorders and mental illnesses, including depression and anxiety; andWhereas social workers stand ready to assist the United States in overcoming present and future challenges, including by—(1)providing sufficient access to mental health and social care services;(2)ensuring that all individuals in the United States can meet their basic human needs; and(3)advancing racial equity and the dignity of all individuals: Now, therefore, be itThat the Senate—(1)supports the goals and ideals of Social Work Month and World Social Work Day on March 16, 2021;(2)acknowledges the diligent efforts of individuals and groups who promote the importance of social work and observe Social Work Month and World Social Work Day;(3)encourages individuals to engage in appropriate ceremonies and activities to promote further awareness of the life-changing role that social workers play; and(4)recognizes with gratitude the contributions of the millions of caring individuals who have chosen to serve their communities through social work. 